COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Horacio Hernandez d/b/a Top Rank                 §
 Transport,                                                   No. 08-20-00131-CV
                                                  §
                             Appellant,                         Appeal from the
                                                  §
 v.                                                            210th District Court
                                                  §
 Edgar Duran d/b/a Duran's Body Shop,                       of El Paso County, Texas
                                                  §
                            Appellee.                        (TC# 2018DCV4430)
                                                  §



                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until October 12, 2020. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Erika C. Wright, Court Reporter for the 210th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before October 12, 2020.

       IT IS SO ORDERED this 17thday of September, 2020.



                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.